Citation Nr: 1622379	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

The Board remanded this matter in October 2013.  As there has been substantial compliance with the remand orders, the Board may proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD did not cause occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The Veteran's initial rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, VA treatment and private treatment records.  The Veteran was afforded various VA medical examinations throughout the course of this appeal.  Taken together, the Board finds that the VA examinations are adequate as the examiners considered the Veteran's medical history, including his lay statements; described the Veteran's PTSD disability in sufficient detail; and fully described the functional effects caused by the Veteran's PTSD.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board in 2012 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In a January 2008 rating decision, service connection was granted and a 10 percent disability rating was assigned for PTSD, effective October 27, 2006.  In an August 2008 rating decision, the RO increased the Veteran's rating to 30 percent.  The Veteran seeks a higher rating. 

Turning to the relevant evidence of record, private treatment records from June 2007 show complaints of nightmares and difficulty sleeping.  

In January 2008, the Veteran was afforded a VA examination, where he reported difficulty initiating and maintaining sleep.  He stated that he gets 3 to 5 hours of sleep per night.  In addition, the Veteran reported that he is easily irritated and verbally aggressive to his family members.  He also indicated that he suffers from exaggerated startle response, hypervigilance, nightmares, nervousness, intrusive thoughts on a daily basis, and difficulty with short-term memory and concentration.  The Veteran reported that he currently is not receiving any treatment and does not have a history of treatment for his PTSD.  

With regard to his occupational and social history, the Veteran reported that he worked at a plant for 38 years following service and retired in January 2007.  He also indicated that he lives with his wife of 38 years.  They have a son and daughter.  The Veteran reported that he spends his time completing chores and activities of daily living.  He denied significant recreation or social activities.  The Veteran stated that he does not drink alcohol or use drugs and has no history of legal involvement.  The examiner noted that the Veteran is capable of managing his funds. 

On mental status examination, the Veteran was appropriately dressed and groomed.  His speech was difficult to understand, but coherent and goal directed.  He was alert and oriented to time, place, and person.  Short-term memory and concentration were somewhat impaired.  However, his long-term memory was within normal limits.  Insight and judgment were adequate.  Fund of information and level of intelligence were in the average range.  The Veteran's affect was blunted and his mood was dysphoric.  There was no evidence of any perceptual or thought disorder.  His thought process was linear and devoid of delusional content.  There was no evidence of current suicidal or homicidal ideations.  However, the Veteran reported that he has passive thoughts of death. 

The VA examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner also noted that the Veteran is experiencing a mild level of impairment in social and occupational functioning.  

March 2008 VA treatment records show a GAF score of 50.  In April 2009, the Veteran was afforded a VA examination.  He reported difficulty with maintaining sleep.  Even with medication, the Veteran stated that he only gets 4 to 5 hours of sleep.  The Veteran also reported nightmares once a week, intrusive thoughts several times per week, generalized anxiety, and mild dysphoria.  

The Veteran stated that he does not like crowds because he thinks someone "will hurt him."  He infrequently goes to restaurants and almost never goes to movies.  He does not isolate from his family.  He reported having one friend that he talks to occasionally.  The Veteran also reported anger control difficulties.  He stated that he snaps at his family with little provocation.  

The Veteran reported that he lives with his wife and son.  He described their relationship as "pretty good."  With regard to his occupational functioning, the Veteran stated that he had mild difficulty with coworkers when he was employed.  The examiner noted that the Veteran is capable of performing his activities of daily living and does these routinely and independently.  

On mental status examination, the Veteran was alert and oriented to personal information and place.  Temporal orientation was normal.  The Veteran's insight was adequate and his affect was blunted.  His response latencies were normal.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatic, and free of paraphasis.  The Veteran's immediate, remote, and recent memory were all within normal limits.  The VA examiner also noted that the Veteran was logical and goal directed.  He did not report any symptoms of depression.  He denied suicidal and homicidal ideation or plan.  However, he did report intermittent passive thoughts of death.  There was no evidence of thought process or content disorder.  The Veteran made good eye contact.  There was no pressured speech, grandiosity, irritability or restlessness noted.  

The diagnosis was chronic and moderate PTSD.  The examiner assigned a GAF score of 55 and opined that the Veteran's PTSD results in moderate degree of impairment in social functioning and mild degree of impairment in occupational functioning.  Overall the level of his disability is moderate. 

The Veteran was seen at VA in July 2009.  On mental status examination, the Veteran dressed casually and appropriately.  He was fully oriented to person, place, time and situation.  His behavior was calm and cooperative.  There was no abnormal psychomotor activity.  Speech was spontaneous and normal in rate and volume.  Mood was described as "good days and bad days."  Affect was congruent and stable.  His thought process was linear and goal-directed.  His thought content was without any overt symptoms of psychosis.  The Veteran denied any suicidal or homicidal ideation.  His impulse control and judgment were good.

The Veteran underwent another VA examination in July 2010.  The Veteran reported sleeping difficulty, nightmares 2 times per month, intrusive thoughts 2 to 3 times per month, intermittent generalized anxiety, startle response to noise, and avoidance of programs involving war.  In regards to his social behavior, the Veteran reported that he tries to avoid others.  He typically does not go to restaurants.  He also reported that he does not have any friends and experiences difficulty controlling his anger. 

The Veteran reported that he lives with his son and wife of 40 years.  He stated that they get along adequately, but he believes that he and his wife have grown apart.  He reported that he worked until 2007.  He did well on his job, but reported mild difficulty with coworkers.  The VA examiner noted that the Veteran is capable of performing activities of daily living and does them routinely and independently.  

On mental status examination, the Veteran was alert and oriented to personal information and place.  Temporal orientation was normal.  The Veteran's insight was adequate and his affect was blunted.  His response latencies were normal.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatic, and free of paraphasis.  The Veteran's immediate response rate was within normal limits.  The VA examiner also noted that the Veteran was logical and goal directed.  He did not report any symptoms of depression.  He denied suicidal and homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  The Veteran made good eye contact.  There was no pressured speech, grandiosity, irritability or restlessness noted.  

The VA examiner noted that the Veteran has chronic and mild PTSD.  He was assigned a GAF score of 60.  The examiner opined that the Veteran's symptoms are better than those noted during his last examination.  The examiner further concluded that the Veteran has a mild degree of impairment in social and occupational functioning. 

The Veteran was seen at VA in May 2011.  On mental status examination, the Veteran dressed casually and appropriately.  He was fully oriented to person, place, time and situation.  His behavior was calm and cooperative.  There was no abnormal psychomotor activity.  Speech was spontaneous and normal in rate and volume.  Mood is described as "pretty good."  Affect was congruent and stable.  His thought process was linear and goal-directed.  His thought content was without any overt symptoms of psychosis.  The Veteran denied any suicidal or homicidal ideation.  His impulse control and judgment were good. 

July 2012 to July 2013 VA treatment records show further complaints of memory problems.  A July 2012 record noted a GAF score of 40, and the mental status examination noted appropriate dress, full orientation, calm and cooperative behavior, and spontaneous speech with normal rate, tone and volume.  The Veteran described his mood as "good" with congruent affect, he had linear, goal-directed thought process and no overt symptoms of psychosis.  The Veteran denied auditory or visual hallucinations and suicidal or homicidal ideations.  He had good impulse control, judgment and insight.  In July 2013, the Veteran reported that "everything about my PTSD symptoms are still about the same" although he reported that his memory had "gotten bad."  He noted that he is getting along well with his wife, family and friends, that he is active in the community, and that he attends the Vet Center and church.  He denied suicidal and homicidal ideation and also denied audio and visual hallucinations although he reported that he sees shadows and hears his name at times.  His mental status examination was almost identical to the July 2012 report, although he described his mood as "pretty good."

Another VA examination was obtained in February 2014.  The VA examiner noted that the Veteran's symptoms include anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  In addition, the Veteran reported difficulty sleeping, nightmares once or twice a week, irritation at family members, and a dislike of being around "too many people." 

The Veteran reported that he continues to live with his wife of 44 years.  He stated that they get along, but argue once a week.  The Veteran also reported that his son visits several times per week.  He described his son and brother as his best friends.  He talks to his brother once a week.  The Veteran stated that he is also very close to his mother; he talks to her every day and visits her about twice a month.  His treatment records also note that he The Veteran reported that his best friend died in January 2014, and that he is very upset about the death.  Regarding activities, the Veteran stated that he likes to take naps, watch television, and walk around his yard.  The Veteran retired in 2007; however, he indicated that he performed well on the job and got along with most of his co-workers, except a few who would made loud noises that would irritate and startle him.  

The examiner assigned a GAF score of 62 and found that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self- care and conversation. 

After reviewing the medical evidence, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal.  The preponderance of the evidence of record is against a finding that the Veteran's PTSD results in symptoms which equate to occupational and social impairment with reduced reliability and productivity.  At the VA examinations, the Veteran reported that he lives with his wife and son.  He described his relationship with his wife as "pretty good."  At the February 2014 VA examination, he described his son and brother as his best friends.  He also reported that he is very close to his mother; he talks to her every day and visits her about twice a month.  His treatment records note that he reports he is active in his community and attends church.

With regard to his occupational functioning, the Veteran reported that he performed well at his job before retirement and only had mild difficulty with coworkers.  The VA examination reports reflect that the Veteran is able to perform activities of daily living independently and routinely.  The examination reports also show GAF scores ranging from 51 to 60, and the VA examiners' noted that the Veteran's PTSD results in mild to moderate impairment.  A VA treatment record show a GAF score of 40, which reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, this score is an outlier, and the mental health assessment that accompanied that GAF score did not reflect symptoms of such frequency, severity and duration that more nearly approximate the criteria for a higher rating, even on a staged basis.  The majority of the Veteran's GAF scores range from 50 to 60.  The overall picture of the Veteran's disability reflects mild to moderate impairment, not major impairment. 

Specifically, the February 2014 VA examiner opined that the Veteran's PTSD results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's PTSD symptomatology more nearly approximates the type of symptomatology associated with the schedular criteria required for the 50 percent disability rating.  There is no evidence that the Veteran has flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands, or impaired abstract thinking.
 
The Board acknowledges that the Veteran reports difficulty with his short term memory and the examiners have assessed mild memory loss, in addition to anxiety, irritation, suspiciousness, and a preference to be among smaller groups of people.  However, the evidence as a whole does not support a higher rating, even with consideration of staged ratings.  As stated above, the Veteran's symptomatology does not more nearly approximate findings consistent with a 50 disability rating or higher.  

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the evidence presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's complaints of social and occupational impairment, are encompassed in the schedular criteria.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has been retired during the course of the appeal.  However, he has not asserted that it is due to PTSD and there is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.

ORDER

A higher disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling, is denied. 



____________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


